         Case 1-19-47229-nhl                Doc 21        Filed 04/21/20      Entered 04/21/20 09:33:33




                                                                       Hearing Date: May 27, 2020
                                                                       Hearing Time: 11:00 a.m.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

In re:

Network Group, LLC,
                                                                                   Chapter 11

                              Debtor.                                              Case No. 19-47229 (NHL)

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                            NOTICE OF HEARING

           PLEASE TAKE NOTICE that upon the annexed Application, William K. Harrington,

the United States Trustee for Region 2, will move this Court before the Honorable Nancy

Hershey Lord, United States Bankruptcy Judge, at the Conrad B. Duberstein Courthouse,

United States Bankruptcy Court for the Eastern District of New York, 271-C Cadman Plaza

East, Brooklyn, New York 11201 on May 27, 2020, at 11:00 a.m., for the approval of a

Stipulation and Proposed Order (the “Stipulation”) Dismissing the chapter 11 case of Network

Group, LLC (the “Debtor”). The Application and the Stipulation are on file with the Clerk of

the Bankruptcy Court and can also be obtained from the Office of the United States Trustee, at

201 Varick Street, Suite 1006, New York, New York 10014, attention: Nazar Khodorovsky,

Esq.

           PLEASE TAKE FURTHER NOTICE that any responsive papers should be filed with

 the Court and personally served on the United States Trustee, at the U.S. Federal Office

 Building, 201 Varick Street, Suite 1006, New York, New York 10014, to the attention of Nazar

 Khodorovsky, Esq., no later than seven (7) days prior to the return date set forth above.
                                                                   1
     Case 1-19-47229-nhl        Doc 21     Filed 04/21/20       Entered 04/21/20 09:33:33




       Such papers shall conform to the Federal Rules of Bankruptcy Procedure and identify the

party on whose behalf the papers are submitted, the nature of the response, and the basis for such

response.

Dated: West Orange, New Jersey
       April 21, 2020

                                                       WILLIAM K. HARRINGTON
                                                       UNITED STATES TRUSTEE, REGION 2

                                             By:       /s/ Nazar Khodorovsky
                                                       Nazar Khodorovsky
                                                       Trial Attorney
                                                       201 Varick Street, Suite 1006
                                                       New York, New York 10014
                                                       Tel. No. (212) 510-0500
                                                       Fax No. (212) 668-2255




                                                   2
  Case 1-19-47229-nhl            Doc 21      Filed 04/21/20    Entered 04/21/20 09:33:33




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------x
                                                          Chapter 11
 In re
                                                          Case No. 19-47229 (NHL)
 Network Group, LLC,

                           Debtor.

 -----------------------------------------------------x


  MOTION OF THE UNITED STATES TRUSTEE FOR APPROVAL OF
  STIPULATION AND PROPOSED ORDER DISMISSING DEBTOR’S
                    CHAPTER 11 CASE

TO: THE HONORABLE NANCY HERSHEY LORD,
    UNITED STATES BANKRUPTCY JUDGE:

         The United States Trustee for Region 2 (the “United States Trustee”) hereby

moves this Court for the approval of the Stipulation and Proposed Order (the

“Stipulation”) dismissing the chapter 11 bankruptcy case of Network Group, LLC (the

“Debtor”), annexed hereto as Exhibit A. In support of this motion, the United States

Trustee represents and alleges as follows:

         1.     On December 2, 2019 (the “Filing Date”), the Debtor commenced this

bankruptcy case by filing a voluntary chapter 11 petition. See ECF Doc. No. 1.

         2.     The United States Trustee has been unable to appoint an official

committee of unsecured creditors in the Debtor’s case.

         3.     Throughout the pendency of this case, the Debtor was represented by

Morrison Tenenbaum PLLC (“Counsel”).

         4.     On or about March 2, 2020, Counsel informed the United States Trustee

that the Debtor was interested in the dismissal of its case.


                                                    1
  Case 1-19-47229-nhl        Doc 21     Filed 04/21/20      Entered 04/21/20 09:33:33




       5.      On March 19, 2020 both the Debtor’s managing member and Counsel

executed the Stipulation, providing for the dismissal of the Debtor’s case under 11 U.S.C.

§ 1112(b), thus resolving all issues concerning the dismissal of the Debtor’s case

pursuant to 11 U.S.C. § 1112. See Ex. A.

       6.      In the Stipulation, the Debtor admits that it “does not believe that it will be

able to confirm a plan of reorganization” in this chapter 11 case. Id.

       7.      The Debtor’s inability to confirm a chapter 11 plan of reorganization

provides cause for the dismissal of this case. See In re Milasinovich, No. 11-13-12294

TA, 2014 Bankr. LEXIS 1578, at *6-7 (Bankr. D.N.M. Apr. 11, 2014) (holding that a

chapter 11 case may be dismissed due to lack of a reasonable prospect of confirming a

plan of reorganization).

       8.      The Debtor’s failure to file with the Court its monthly operating reports

for the months of December 2019, January 2020, February 2020, and March 2020

provides further cause for the dismissal of this case. See 11 U.S.C. § 1112(b)(4)(F).

       9.      The United States Trustee will serve notice of the motion to approve the

Stipulation on the Debtor, Counsel, counsel for all the parties who filed notices of




                                              2
  Case 1-19-47229-nhl        Doc 21     Filed 04/21/20    Entered 04/21/20 09:33:33




appearance in this matter, and the Debtor’s creditors.

       WHEREFORE, the United States Trustee requests the Court’s approval of the

Stipulation and the dismissal of the Debtor’s case.

Dated: West Orange, New Jersey
       April 21, 2020
                                       WILLIAM K. HARRINGTON
                                       UNITED STATES TRUSTEE, REGION 2

                               By:     /s/ Nazar Khodorovsky
                                       Nazar Khodorovsky
                                       Trial Attorney
                                       201 Varick Street, Suite 1006
                                       New York, New York 10014
                                       Tel. No. (212) 510-0500
                                       Fax. No. (212) 668-2255




                                             3
Case 1-19-47229-nhl   Doc 21   Filed 04/21/20   Entered 04/21/20 09:33:33




                          EXHIBIT A
  Case 1-19-47229-nhl            Doc 21       Filed 04/21/20   Entered 04/21/20 09:33:33




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------x
                                                          Chapter 11
In re
                                                          Case No. 19-47229 (NHL)
Network Group, LLC,

                          Debtor.

-----------------------------------------------------x


          STIPULATION AND ORDER DISMISSING CHAPTER 11 CASE

        WHEREAS, on December 2, 2019 (the “Filing Date”), Network Group, LLC (the

“Debtor”) commenced this bankruptcy case by filing a voluntary petition under chapter

11 of the Bankruptcy Code; and

        WHEREAS, the United States Trustee was not able to appoint an official

committee of unsecured creditors in the Debtor’s case; and

        WHEREAS, the Debtor has, to date, not filed its monthly operating reports for the

months of December 2019 and January 2020; and

        WHEREAS, the Debtor does not believe that it will be able to confirm a plan of

reorganization in its chapter 11 case; and

        WHEREAS, the Debtor desires to dismiss this case.

        IT IS HEREBY STIPULATED AND AGREED, by and between the

Debtor and the United States Trustee, that this case commenced under chapter 11

of the Bankruptcy Code be, and hereby is, dismissed, pursuant to 11 U.S.C.

§ 1112(b), and it is further




                                                  -1-
  Case 1-19-47229-nhl       Doc 21     Filed 04/21/20     Entered 04/21/20 09:33:33




          ORDERED, that the Debtor pay to the United States Trustee the

appropriate sum required, if any, pursuant to 28 U.S.C. § 1930, and any

applicable interest pursuant to 31 U.S.C. § 3717, within ten (10) days of the entry

of this order and simultaneously provide to the United States Trustee an

appropriate affidavit indicating the cash disbursements, if any, for the relevant

period.

Dated: New York, New York
       March 19, 2020                        Network Group, LLC, Debtor

                                     By:     /s/ Lawrence Morrison
                                             Lawrence Morrison, Esq.
                                             Attorney for the Debtor
                                             Morrison Tenenbaum PLLC
                                             87 Walker Street, Floor 2
                                             New York, New York 10013
                                             Tel. No. (212) 620-0938

Dated: Brooklyn, New York
       March 19, 2020                       Network Group, LLC, Debtor

                                    By:     /s/ Frank Bistrian
                                            Frank Bistrian, Managing Member

Dated: West Orange, New Jersey              WILLIAM K. HARRINGTON
       March 20, 2020                       UNITED STATES TRUSTEE, REGION 2

                                    By:     /s/ Nazar Khodorovsky
                                            Nazar Khodorovsky
                                            Trial Attorney
                                            201 Varick Street, Suite 1006
                                            New York, New York 10014
                                            Tel. No. (212) 510-0500
                                            Fax No. (212) 668-2255




                                           -2-
